ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.
Examiner's amendments
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Examiner's amendments to the claims
The 1/4/2021 listing of claims is further amended as follows:
A) In claim 7, in the 2nd line, amend to "...processor is configured to execute[[s]] to:..." (in order to properly direct this machine or manufacture claim to claimed structure and to avoid directly claiming a process step in such a claim);
B) In claim 8, in the 2nd line, amend to "...program configured to cause[[for causing]] a computer to execute:..." (in order to properly direct this machine or manufacture claim to claimed structure, avoid directly claiming a process step in such a claim and avoid claiming intended use); and
C) In claim 9, in the 6th line, amend to "...a processor, wherein the processor is configured to execute[[s]] to:..."
Reasons for allowance
1/4/2021 claims 1 and 3-9, as further amended above, are allowed for the reasons of record and as summarized here.  (Claim 2 is canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because combinable art does not teach the recited combination of eyewear, electrodes and/or sensors and particular method of signal analysis to identify identical signal events.
Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 3rd consideration relating to a particular machine integrating possible judicial exceptions into a practical application, the particular machine in this instance comprising at least the recited biological signals acquisition along with the equipment inherent in this step, e.g. the recited electrodes and/or sensors.
Regarding 35 USC 112
In view of the 1/4/2021 amendment and remarks, the 112 rejections are withdrawn.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The 7/19/2018 supplemental drawings previously were accepted.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/             Primary Examiner, Art Unit 1631